Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s drawing revisions dated 10/19/2020 have been received and are accepted.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
"." in Claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - The substantially stopped state is a state in which a wheel is completely stopped or a state in which the wheel is not completely stopped but rotation speed thereof is very slow and can be regarded as being stopped.  Specifically, when the rotational speed of the front wheel 4 is less than a predetermined determination reference rotation speed, the sub-overturn determination part 53 determines that the front wheel 4 is in the substantially stopped state. (See PgPub: ¶¶, 0047). 
 -  The substantially rotating state is a state in which the wheel is not in the above substantially stopped state, that is, the wheel is not stopped and cannot be regarded as being stopped. Specifically, when the rotation speed of the rear wheel 8 is equal to or greater than the determination reference rotation speed, the sub-overturn determination part 53 determines that the rear wheel 8 is in the substantially rotating state. (See PgPub: ¶¶).
 - The abnormal state of the inclination sensor 39 is, for example, a state in which the inclination sensor 39 is in a failure state, or a state in which electric power is not supplied from a battery to the inclination sensor 39 for some reasons although the straddle-type vehicle 1 is powered on. The inclination sensor state determination part 51 detects, for example, whether a detection signal which should be output from the inclination sensor 39 is not output, or a level of the detection signal which is output from the inclination sensor 39 is significantly lower (or significantly higher) than usual, or a waveform of the detection signal which is output from the inclination sensor 39 is not a normal waveform or the like, and determines that the inclination sensor 39 is in the abnormal state when such a detection result is obtained. (See PgPub: ¶¶) 
 - The sub-overturn determination part 53 is a specific example of a non-driving wheel state determination part and a driving wheel state determination part.  The sub-overturn determination part 72 is a specific example of a non-driving wheel state determination part and a driving wheel state determination part. (See PgPub: ¶¶0037, ) 
 - sub-overturn determination part 72 is a specific example of a non-driving wheel state determination part and a driving wheel state determination part. (See PgPub: ¶¶) 
 - the engine stop control part 55 of the control unit 41 performs stop control of the engine 9 (step S8). In the stop control of the engine 9, for example, the engine stop control part 55 controls the throttle device 14 to (See PgPub: ¶¶) 
 -  The fully closed state of the accelerator is a state in which an accelerator operation amount is zero, and an accelerator opening degree is zero. (See PgPub: ¶¶0062-0063) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/S.A.R./           Examiner, Art Unit 3747                                                                                                                                                                                             

/JOSEPH J DALLO/Primary Examiner, Art Unit 3747